Citation Nr: 0100731	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for idiopathic angioedema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from September 
1990 to July 1991, including service in Southwest Asia during 
Operation Desert Shield/Storm.  She subsequently continued as 
a member of the Army Reserves, during which time she had 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA). This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the appellant's claim of entitlement to service 
connection for idiopathic angioedema.

The Board notes that the appellant did not complete the 
procedural steps necessary for an appeal of the RO's denial 
of her claim of entitlement to service connection for 
rheumatoid arthritis of the knees.  The Board also notes that 
the appellant, in a written statement submitted in October 
1999, specifically stated that she was claiming sinusitis and 
hay fever (allergic rhinitis) as a separate claim apart from 
the idiopathic angioedema.  Review of the evidence of record 
indicates that the appellant has stated that the 
sinusitis/rhinitis was incurred while she was on active duty 
in Southwest Asia.  The RO has not yet adjudicated the 
sinusitis/rhinitis claim apart from the angioedema claim and 
the sinusitis/rhinitis claim is referred to the RO for 
appropriate action.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service or active duty for training (ACDUTRA).  38 U.S.C.A. 
§§ 101, 106, 1110, 1131.  Service connection may be granted 
for injury incurred in or aggravated by INACDUTRA.  The Board 
initially notes that the appellant has claimed that the 
initial occurrence of her idiopathic angioedema happened 
while she was on ACDUTRA in September 1992.  The RO has not 
yet addressed the question of whether the claimed idiopathic 
angioedema was initially incurred in September 1992 during 
her period of ACDUTRA, separate and apart from any 
symptomatology associated with sinusitis and/or hay fever or 
allergic rhinitis.

In addition, on November 9, 2000, Public Law 106-475, The 
Veterans Claims Assistance Act of 2000, became effective and 
amplified the duty to assist previously mandated by 38 U.S.C. 
§ 5107(a).  This law eliminates the concept of a well-
grounded claim, and redefines the Department of Veterans 
Affairs (VA) duty to assist.  The Act requires the VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the VA's assistance would 
aid in substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where a law or regulation 
changes during the pendency of a claim, "the version most 
favorable to appellant" applies unless provided otherwise by 
Congress or the Secretary.  Since the recent enactments 
specifically provide for the nullification of the "well-
grounded claim" requirement to all pending claims and since 
this claim is still pending, the Regional Office (RO) must 
apply the new law to the appellant's claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In view of the foregoing, and to afford the appellant due 
process of law, the case is hereby REMANDED for the following 
action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  In particular, the RO should 
address the argument that the claimed 
angioedema was incurred during ACDUTRA in 
September 1992.

3.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



